Citation Nr: 0101775	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  99-20 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a back disorder 
(claimed as disk herniation at L4-5).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel






INTRODUCTION

The veteran had active service from August 1965 to April 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1999 rating decision of 
the Houston, Texas Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the benefit sought on 
appeal.  During the pendency of this appeal, the veteran's 
claims file was permanently transferred to the Muskogee, 
Oklahoma RO.  

The Board initially notes that in August 2000, the veteran 
submitted additional evidence in support of his claim to the 
Board, without a waiver of RO consideration.  This procedural 
issue is addressed in the remand below.  The record shows 
that in September 1999, the veteran withdrew his appeal with 
regard to entitlement to an increased disability evaluation 
for residuals of a shrapnel wound to the right lower thigh.  
However, in a statement submitted with the additional 
evidence in August 2000, the veteran appeared to raise a new 
claim of entitlement to an increased disability evaluation 
for residuals of a shrapnel wound to the right lower thigh.  
Additionally, in the statement received in August 2000, the 
veteran appeared to request that his claim of entitlement to 
service connection for a skin disorder as secondary to 
herbicide exposure to include Agent Orange, be reopened on 
the basis of new and material evidence.  Finally, the veteran 
appeared to raise a claim of entitlement to an increased 
disability evaluation for a duodenal ulcer.  These matters 
were not prepared for appellate review and are not currently 
pending before the Board.  Accordingly, these matters are 
referred to the RO for consideration and appropriate action.  


REMAND

The veteran claims entitlement to service connection for a 
back disorder, claimed as a disk herniation at L4-L5.  A 
preliminary review of the record discloses that additional 
action is required prior to further Board review of the 
veteran's appeal.

First, the Board notes that in August 2000, the veteran 
submitted additional evidence to the Board in support of his 
claim, without a waiver of RO consideration.  This evidence 
consists of primarily duplicative evidence already associated 
with the claims file.  However, the veteran also submitted 
records showing that he has been prescribed medications for 
leg pain, low back pain and muscle spasms.  The law provides 
that additional evidence may be accepted by the Board if 
submitted within a period of ninety days following the 
mailing of notice to the appellant that his appeal had been 
certified to the Board for appellate review and that the 
appellate record had been transferred to the Board.  See 38 
C.F.R. § 20.1304(a) (2000).  

In this case, the veteran was notified in September 1999 that 
his appeal would be certified to the Board and his appeal was 
certified to the Board in October 1999.  The veteran 
submitted additional evidence to the Board in July 2000.  The 
additional evidence has not been considered by the RO, and 
the veteran submitted this evidence without a waiver of RO 
consideration.  Because the veteran has not waived his right 
to RO review of the evidence, this matter must be remanded to 
the agency of original jurisdiction for review and 
preparation of a supplemental statement of the case (SSOC).  
See 38 C.F.R. § 20.1304(c) (2000).  

The Board notes that, while the records regarding the 
veteran's prescriptions are not in and of themselves relevant 
to the veteran's claim of entitlement to service connection 
for a back disorder, they do suggest that there may be 
additional clinical records of medical treatment on or about 
the dates upon which the veteran had the prescriptions 
filled, and the RO should attempt to obtain those records.  
  
The Board also notes that during the pendency of this appeal, 
there was a significant change in the law.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

With regard to specific records that are outstanding and that 
should be associated with the claims file in this case, the 
record shows that in July 1999, the veteran signed a release 
authorizing the VA Medical Center in Muskogee, Oklahoma to 
release his treatment records to the Social Security 
Administration.  Therefore, it appears that the veteran has 
applied for Social Security benefits.  These records have not 
been associated with the claims file.  While this matter is 
in remand status, the RO should attempt to obtain these 
records.  

Additionally, the newly passed legislation provides that the 
VA's duty to assist includes providing the claimant a medical 
examination when the totality of the evidence establishes 
that the claimant has a current disability that may be 
associated with his period of active service and there is 
insufficient medical evidence of record for the VA to decide 
the claim.  In this case, as the record stands, there appears 
to be insufficient medical evidence to determine whether the 
veteran's claimed back disorder is related to his period of 
active service.  
The veteran's service medical records show that he was 
treated for pain in the right lower quadrant of his back and 
muscle spasm in February and March 1967.  X-rays were 
negative for any type of deformity and physical examination 
was negative except for "forward bending."  The veteran was 
diagnosed with low back pain and temporarily placed on light 
duty status.  In July 1967, the veteran sustained an injury 
to the cervical spine in an automobile accident.  A March 
1969 separation examination report is negative for any type 
of back disorder or disk herniation.  
Post-service medical records show that the veteran was 
afforded VA examinations in August 1977, March 1994 and 
August 1999.  The record also contains VA outpatient 
treatment records dated June 1993 to March 1994.  In August 
1977, x-rays revealed a normal lumbosacral spine and the 
veteran was diagnosed with lumbosacral spine arthritis.  X-
rays taken in February 1994 showed that the veteran had 
narrowing of the intervertebral disk space at L4-L5 with 
associated neural foramina and changes of articular facet 
arthropathy at L4-L5 on the right.  In March 1994 the veteran 
underwent a lumbar spine CT scan which confirmed a narrow 
intervertebral disk space at L4-L5.  A March 1994 VA 
examination report indicated that the veteran had back pain 
for which he took approximately eight aspirin per day and 
wore a back brace.  The veteran's back pain was not addressed 
during the August 1999 VA examination.  

Therefore, for the reasons discussed, this case is remanded 
to the RO for the following development:

1.  As contemplated under the Veteran's 
Claims Assistance Act, the RO should 
contact the veteran and request him to 
provide the names and addresses of all 
health care providers, governmental and 
private, who treated him for a back 
disorder, specifically including a L4-L5 
disk herniation and those health care 
providers who have prescribed medication 
for leg pain, low back pain and muscle 
spasms as documented in the August 2000 
evidence submitted to the Board.  The RO 
should then obtain and associate with the 
claims file all outstanding treatment 
records. 
2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The veteran should then be afforded a 
VA examination and a medical opinion 
should be obtained for the purpose of 
determining whether the claimed back 
disorder at issue in this case is related 
to service.  The claims file should be 
made available to the examiner for review 
before the examination.  The examiner 
must provide a complete rationale for all 
conclusions and opinions.

4.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
foregoing development has been completed.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.  Further, the RO is also 
requested to review the entire file and 
undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000.

5.  Thereafter, the RO should 
readjudicate the veteran's claim based on 
all of the evidence of record, including 
that which was received at the Board in 
August 2000.  The veteran and his 
representative should be provided with a 
supplemental statement of the case if in 
order, and afforded an opportunity to 
respond thereto before the record is 
returned to the Board for further 
appellate review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran until he is 
notified.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





